        Case 1:20-cv-11283-ADB Document 30-1 Filed 07/10/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

               Plaintiffs,

       v.

UNITED STATES DEPARTMENT OF
                                                        Civil Action No. 1:20-cv-11283-ADB
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

               Defendants.


                        [PROPOSED] PRELIMINARY INJUNCTION

       Upon review of Plaintiffs’ Motion for a Preliminary Injunction, and pursuant to Federal

Rule of Civil Procedure 65 and 5 U.S.C. §§ 705 and 706, the Court hereby ORDERS that:

       1.      All Defendants and their officers, agents, and employees, and anyone acting

under their authorization or direction, or in concert with them, including other federal agencies

and federal contractors, are hereby ENJOINED from

               a.      Implementing or enforcing the July 6, 2020 Directive, including at any

United States embassy, consulate, border or point of entry;




                                                 1
           Case 1:20-cv-11283-ADB Document 30-1 Filed 07/10/20 Page 2 of 3



                b.     Enforcing any requirements and deadlines set forth in the Directive,

including the July 15, 2020 deadline to submit revised operational plans and the August 4,

2020 deadline for reissuance of all Forms I-20;

                c.     Applying the Directive to deny, revoke, restrict, cancel, or delay

issuance of any nonimmigrant visa;

                d.     Applying the Directive to deny or suspend entry or admission of any

person;

                e.     Applying the Directive to initiate removal proceedings against any

person;

                f.     Applying the Directive to prohibit any person from applying for or

receiving any benefit under the Immigration and Nationality Act;

                g.     Applying the Directive to instruct or permit any airline or other common

carrier to deny passage to any person; and

                h.     Promulgating any regulation enacting the policy set forth in the

Directive.

          2.    Defendants shall promptly provide written guidance to all relevant officers,

employees, agents and contractors responsible for implementing or enforcing the Directive,

including but not limited to customs agents, consular officers, and airport and airline staff, that

will ensure full and timely compliance with this Injunction. Defendants shall promptly post

such written guidance on the Department of Homeland Security’s website.

          3.    Defendants shall promptly rescind any guidance, directive, memorandum or

statement applying the Directive that conflicts with any term of this Injunction.




                                                  2
        Case 1:20-cv-11283-ADB Document 30-1 Filed 07/10/20 Page 3 of 3



       4.      Defendants shall promptly update all relevant public guidance, documentation,

and FAQs to reflect the terms of this Injunction.

       5.      This Injunction is issued on a categorical basis and prohibits the implementation

and enforcement of the Directive, as set forth above, at all U.S. borders and ports of entry, and

in the processing of visas, and with respect to all visa holders and applicants affected by the

Directive, wherever located.

       This preliminary injunction shall apply during the pendency of this litigation.

       SO ORDERED.



                                                ________________________________________
                                                HON. ALLISON D. BURROUGHS
                                                United States District Judge

 Boston, Massachusetts
 Date:




                                                    3
